DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 22 March 2022 have been entered. Claims 1-2 and 4-13 are pending in this application. The amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Office Action mailed 1 February 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021).

Regarding claim 1, Lee discloses an electrode stack and an electrode tab welded to the electrode stack. Lee teaches that each electrode comprises a current collecting layer and an active material layer, wherein each current collector layer is comprised of a coating zone coated with the active material layer and an empty foil zone where the current collector is not coated with the active material layer, as depicted in Modified Fig. 3B of Lee below. 

    PNG
    media_image1.png
    292
    698
    media_image1.png
    Greyscale

Lee therefore meets the claim limitation, “wherein each of the electrodes comprises a current collector and an active material layer, the current collector comprises a coating zone coated with the active material layer and an empty foil zone not coated with the active material layer.”
Lee further discloses wherein an electrode tab 50 is laminated in the empty foil zone and a pulsed laser beam is focused on an interlayer between the insulating layer and the current collecting layer, vaporizing the primer layer located in the empty foil zone and welding the current collector layer to the electrode tab 50 (Fig. 3B, [0063]-[0065]). Lee therefore meets the claim limitation, “an end of a tab is welded to the empty foil zone by a laser welding process” because the tab being located within the empty foil zone is interpreted such that an end of the tab would overlap the empty foil zone.
Lee further discloses wherein the pulsed laser 200 is directed to the current collector in the direction from the insulating layer to the current collecting layer to minimize the formation of welding marks on the surface of the electrode tab ([0051], Fig. 3B). Accordingly, the preferred embodiment of the pulsed laser results in an irradiation surface with a plurality of dot-shaped welding zones, as depicted in Fig. 4a, and a lower end surface opposite the irradiation surface with no welding marks, as depicted in Fig. 4b. Lee therefore meets the claim limitation, “a surface of the empty foil zone facing away from the tab has a plurality of welding zones which are arranged at intervals and a surface of the tab facing away from the empty foil zone has no welding mark” because the irradiation surface is interpreted as a surface of the empty foil zone facing away from the tab and the lower end surface is interpreted as a surface of the tab facing away from the empty foil zone.
Lee further discloses wherein the electrode stack with a welded electrode tab may be used as an electrode in a cable type rechargeable battery ([0088]-[0090]). Lee therefore meets the claim limitation, “A battery, comprising a battery cell, wherein 5the battery cell comprises electrodes and tabs.” Lee does not provide additional details regarding the structure of the battery housing. 
Guo teaches a secondary battery with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches that a secondary battery is commonly comprised of a battery core (a battery cell) and a metal housing used for accommodating the battery core [0004]. 
It would therefore be obvious to one of ordinary skill in the art to combine the battery of Lee with a metal housing, as taught by Guo, with a reasonable expectation of success in providing a conventional secondary battery with a conventional means for protecting the battery cell. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. KSR, 550 U.S. at 416, 82 USPQ2d at 1395). See MPEP 2143(I)(A). Modified Lee therefore reads on the claim limitation, “A battery comprising a housing and a battery cell accommodated in the housing.”
Lee further discloses that a medium of the pulsed laser beam may be a Yb doped fiber made by adding ytterbium to an optical fiber [0087]. Lee also discloses that the laser beam is a pulsed laser beam as known in the art such that emission is performed and stopped over time [0075]. The pulsed laser beam of Lee provides dot-shaped welding zones, as described above. Lee additionally teaches that the current collector may be made of stainless steel, aluminum, nickel, titanium, fired carbon, copper, and a number of other materials [0032]. The electrode tab welded to the current collector may be a material selected from aluminum, nickel, titanium, fired carbon, copper, and surface-treated stainless steel [0043]. Lee fails to disclose wherein the pulsed laser beam welding the tab and the current collector provides line-shaped welding zones.
Shioga teaches a joined body in which dissimilar metals are welded together (Abstract). Shioga further teaches that the metals, aluminum and copper, are joined via a continuous welding method such that a linearly shaped molten mixed portion is formed having a width W [0020]. Shioga further teaches that various parameters such as the output, scanning speed, and the energy density of the laser beam are optimized to form the molten mixed portion, and the shape dimension determines the joint strength of the joint body [0022]. The depth corresponding to a high joint strength is between 5μm and 30μm with a width of at least 10μm and no greater than 50μm [0027]. In the case where similar metals are joined instead of dissimilar metals, Shioga teaches that the optimum width range is 20 to 30% of the aforementioned range, such that the welding width can be narrowed [0028]. Shioga additionally teaches that the number of welding lines can be multiplied to three or four times to further improve joint strength [0028].
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the battery of Lee such that the plurality of welding zones as formed via laser beams are formed in a line shape, as taught by Shioga, with a reasonable expectation of success in forming a weld of suitable strength between the electrode tab and the empty foil zone of the current collector. It is obvious to one of ordinary skill to use a known technique, laser beam welding, to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Lee therefore reads on the claim limitation “each of the welding zones comprises at least one line-shaped welding mark.”
Modified Lee further discloses wherein each of the line-shaped welding marks have a width W, as taught by Shioga above, which is between 10 µm and 50 µm [0027]. Shioga additionally teaches that the width W refers to the shortest dimension of the molten mixed portion [0020]. The height, an unspecified variable of Shioga, is thus taught to be the longer dimension of the molten mixed portion.
Applicant teaches in [0010] of the specification that the shortest direction of a line-shaped welding mark may be interpreted as the height of the line-shaped welding mark. Therefore, the teachings of Shioga with respect to the width W correspond to the claimed height direction of the welding mark.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of welding marks of Modified Lee such that the shortest dimension of the linear weld shape is between 10μm and 50μm (corresponding to the claimed height dimension) and the longer dimension (corresponding to the claimed width dimension) is greater than the shorter dimension, as taught by Shioga, with a reasonable expectation of success in providing a weld joint with suitable strength. It is obvious to one of ordinary skill in the art to use a known technique, i.e. welding line marks with known dimensions, to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Lee therefore reads on the claim limitation “wherein a ratio of the height of the line-shaped welding mark to a width of the line-shaped welding mark is less than 1” because the height is necessarily shorter than the width of the line-shaped welding mark as set forth above which results in a ratio of less than 1.

Regarding claim 2, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly reads on the claim limitation “wherein the height of the line-shaped welding mark is within 30 µm” because the range disclosed by the prior art, between 10 and 50 µm, overlaps with the claimed range of less than 30 µm. The Courts have held that in the case where a claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP 2144.05.

Regarding claim 4, Modified Lee meets the claim limitations of the battery of claim 1 as set forth above. Additionally, as mentioned previously, the width of the line-shaped welding mark is interpreted as the greater dimension of the weld mark shape. Shioga teaches a shorter dimension of the molten mixed portion between 10µm and 50µm and does not teach a range for the longer dimension of the molten mixed portion, the welding mark. However, because the smaller dimension may between 10µm and 50µm, the larger dimension, by definition, must have a range at least partially including values greater than 50 µm to correspond with the embodiment in which the smaller dimension is 50µm. Therefore, the range of the larger dimension of the line-shaped welding marks of Shioga at least partially overlaps with the claimed range (larger than 50 µm). Therefore, Modified Lee reads on the claim limitation “wherein a width of the line-shaped welding mark is larger than 50 µm.” The Courts have held that in the case where a claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP 2144.05.

Regarding claim 11, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly meets the claim limitation “wherein the plurality of welding zones are arranged in an array” wherein the welding zones are arranged in an array, as shown in Fig. 4A. The marks, which are dot-shaped in the Fig. 4A embodiment of Lee, are line-shaped in the embodiment of Modified Lee in light of the teachings of Shioga as set forth above in claim 1. 

Regarding claim 13, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly discloses wherein the empty foil zone is located in the middle of the electrode, as depicted in Fig. 3C. Modified Lee therefore reads on the claim limitation “wherein the empty foil zone is located in middle of the electrode.”

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021) as applied to claim 1 and further in view of Mori et al. (WO 2019177081 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 5, Modified Lee reads on the claim limitations of the battery of claim 1 as set forth above. Shioga teaches that the number of welding lines, which were modified into the battery of claim 1 as set forth above, can be multiplied to three or four times to further improve joint strength [0028]. Shioga fails to provide details regarding the spacing between adjacent line-shaped weld marks.
Lee teaches that with dot-shaped welding marks, an appropriate spot spacing distance of the laser beam may be between 0.15 mm to 0.45 mm for both the longitudinal and width directions [0079]-[0080]. This spot spacing distance, i.e. spot align, of the pulsed laser beam refers to a distance between focal points of the emitted pulsed laser beams and when the distance falls within the aforementioned range, Lee teaches that damage to the current collecting layer and the electrode tab is minimized [0081]-[0082].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to look to the teachings of Lee for the analogous dot-shaped weld spacing to modify the line-shaped welding marks such that they were spaced between 0.15mm to 0.45mm with a reasonable expectation of success in providing a welding method that minimizes damage to the current collecting layer and the electrode tab while providing a suitable weld strength. Modified Lee therefore reads on the claim limitation “distance between two adjacent line-shaped welding marks is larger than 50 µm.”
Modified Lee, including the teachings of Shioga as they apply to a plurality of line-shaped welding marks, fails to provide details regarding the orientation of the welding marks with respect to each other, i.e. whether they are parallel.
Mori teaches a method for manufacturing a sealed battery including a welding step in which a negative electrode lead is welded to an outer can (Abstract). In one embodiment, Mori teaches a welding group 60 comprised of three linear parallel welds 54a, 54b, and 54c (Figs. 9-10, [0065]). By forming the welding group with three portions, Mori teaches that the welding strength between the negative electrode lead and the outer can is strong [0065]. Mori further teaches that the welds are not limited to three portions, and that in forming the welds, it is preferable to use a laser beam of a fiber laser [0065].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of line-shaped welding marks of Modified Lee such that they were disposed in parallel, as taught by Mori, with a reasonable expectation of success in providing a suitably strong weld zone. Modified Lee therefore reads on the claim limitation “wherein the welding zone comprises at least two line-shaped welding marks which are disposed in parallel with each other.”

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021) as applied to claim 1 and further in view of Dai et al. (US 2019/0329353 A1).

Regarding claim 6, Modified Lee reads on the claim limitations of the battery of claim 1 as set forth above. Modified Lee, including the teachings of Shioga as they apply to a plurality of line-shaped welding marks, fails to provide details regarding the orientation of the welding marks with respect to each other, i.e. whether they are disposed to cross.
Dai teaches a negative electrode for an electrochemical cell manufactured by welding a metallic current collector piece and a lithium metal piece (Abstract). Dai teaches that the method for joining the current collector to the metal piece may be done using discrete spot welds and/or one or more seam welds [0049]. In the case in which seam welds are used, a fourth laser 268 is included and advances along a predetermined path relative to the upper surface of the current collector [0049]. Dai further teaches in one embodiment that a laser beam 268 may be advanced from a start point to and end point along a generally linear travel path 278 (Fig. 9, [0051]). Additionally, the laser beam may be advanced in an oscillating travel path 282 (Fig. 9, [0051]). In either embodiment, a number of line-shaped weld marks are formed such that they are disposed to cross.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the line-shaped welding marks of Modified Lee such that they were formed in a series of straight lines oscillating back and forth, as taught by Dai and depicted in Fig. 10 of Dai, with a reasonable expectation of success in providing a weld joint with suitable strength. Modified Lee therefore reads on the claim limitation “wherein the welding zone comprises at least two line-shaped welding marks, and the at least two line-shaped welding marks are disposed to cross with each other” because the oscillating line-shaped marks are disposed to cross with each other.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021) as applied to claim 1 above and further in view of Wang et al. (US 2009/0152245 A1).

Regarding claim 7, Modified Lee reads on the claim limitations of the battery of claim 1 as set forth above. Lee further discloses wherein the empty foil zone is located in the middle of the electrode, as depicted in Fig. 3C. Modified Lee discloses wherein the welding zones are arranged in an array, as shown in Fig. 4A. The marks, which are dot-shaped in the Fig. 4A embodiment of Lee, are line-shaped in the embodiment of Modified Lee in light of the teachings of Shioga as set forth above in claim 1. 

Modified Lee therefore reads on the claim limitation “wherein the plurality of welding zones are arranged in an array; and the empty foil zone is located in middle of the electrode. Modified Lee doesn’t provide details regarding the minimum distance between a welding mark and the coating zone.
Wang teaches a method for diagnosing failed welds in welding processes, including spot welding [0041], [0004]. Wang further teaches the distance of a spot weld from the edge of the working zone is a result-effective variable. In particular, the further away a spot weld from the edge of the working zone, the stronger the weld (Figs. 1-2, [0019]-[0021]). Wang teaches that as long as the distance from the edge of the work piece maintains a minimum distance where the softened and molten material remains contained in a stable plane of material, the resulting weld strength will remain relatively stable [0025].
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the welding marks of Modified Lee such that they were disposed a minimum distance from the edge of the welding zone, as taught by Wang, with a reasonable expectation of success in maintaining suitable weld quality. It would further be obvious to modify the marks such that the minimum distance is at least 1 mm as a matter of routine experimentation. The Courts have held that where the general conditions of a claim are disclosed in the prior art, i.e. a minimum distance of a spot weld from the edge of the working zone, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Modified Lee therefore reads on the claim limitation “a minimum distance between the line-shaped welding mark and the coating zone is larger than 1 mm.”

Regarding claim 12, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee further in view of Wang reads on the claim limitation “wherein a minimum distance between the line-shaped welding mark and the coating zone is larger than 1 mm” as set forth above in the claim 7 analysis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021) and further in view of Guo et al. (US 2019/0123313 A1).

Regarding claim 8, Lee discloses a method of welding an electrode tab and a cable type rechargeable battery including an electrode manufactured according to the same [0009], Figs. 3B and 3C. Lee further discloses where the method steps include:

preparing an electrode stack 100 with an insulating layer (a separator), a current collecting layer 20, a primer layer 30, forming an electrode active material layer 40 which is provided on the primer layer (a coating zone) and has a region to which the primer layer is exposed (empty foil zone), 
laminating an electrode tab 50 in the region to which the primer layer is exposed; and
welding the electrode tab 50 and the current collecting layer 20 by irradiating a laser beam through the insulating layer and emitted in a direction from the insulating layer to the current collecting layer [0010] to form a plurality of welding marks (Fig. 4A).
Providing a cable type rechargeable battery including an internal electrode with a separation layer on an outer surface and external electrode spirally provided on said outer surface, with at least one of the internal and external electrodes being the electrode formed via steps a-c listed above (electrode stack 100, Fig. 3C) [0011].

Lee therefore reads on the claim limitation “a method for manufacturing a battery, the method comprising: for each pair of an electrode (100) and a tab (50), overlapping an end of the tab with an empty foil zone of the electrode; and performing, by using a laser welding device, welding on a surface of the empty foil zone facing away from the tab multiple times, a surface of the tab facing away from the empty foil zone having no welding mark; processing the electrodes welded with the tabs and a separator together to form the battery cell.”
Lee further discloses that a medium of the pulsed laser beam may be a Yb doped fiber made by adding ytterbium to an optical fiber [0087]. Lee also discloses that the laser beam is a pulsed laser beam as known in the art such that emission is performed and stopped over time [0075]. The pulsed laser beam of Lee provides dot-shaped welding zones, as described above. Lee additionally teaches that the current collector may be made of stainless steel, aluminum, nickel, titanium, fired carbon, copper, and a number of other materials [0032]. The electrode tab welded to the current collector may be a material selected from aluminum, nickel, titanium, fired carbon, copper, and surface-treated stainless steel [0043]. Lee fails to disclose wherein the pulsed laser beam welding the tab and the current collector provides line-shaped welding zones.
Shioga teaches a joined body in which dissimilar metals are welded together (Abstract). Shioga further teaches that the metals, aluminum and copper, are joined via a continuous welding method such that a linearly shaped molten mixed portion is formed having a width W [0020]. Shioga further teaches that various parameters such as the output, scanning speed, and the energy density of the laser beam are optimized to form the molten mixed portion, and the shape dimension determines the joint strength of the joint body [0022]. The depth corresponding to a high joint strength is between 5μm and 30μm with a width of at least 10μm and no greater than 50μm [0027]. In the case where similar metals are joined instead of dissimilar metals, Shioga teaches that the optimum width range is 20 to 30% of the aforementioned range, such that the welding width can be narrowed [0028]. Shioga additionally teaches that the number of welding lines can be multiplied to three or four times to further improve joint strength [0028].
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Lee such that the plurality of welding zones as formed via laser beams are formed in a line shape via continuous welding, as taught by Shioga, with a reasonable expectation of success in forming a weld of suitable strength between the electrode tab and the empty foil zone of the current collector. It is obvious to one of ordinary skill to use a known technique, continuous laser beam welding, to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Lee therefore reads on the claim limitation wherein the laser welding is “continuous welding” and “a line-shaped welding mark being formed by the continuous welding of the laser welding device each time, a plurality of line-shaped welding marks being located in a plurality of welding zones arranged at intervals, so that each of the welding zones comprises at least one of the line-shaped welding marks.”
Modified Lee further discloses wherein each of the line-shaped welding marks have a width W, as taught by Shioga above, which is between 10 µm and 50 µm [0027]. Shioga additionally teaches that the width W refers to the shortest dimension of the molten mixed portion [0020]. The height, an unspecified variable of Shioga, is thus taught to be the longer dimension of the molten mixed portion.
Applicant teaches in [0010] of the specification that the shortest direction of a line-shaped welding mark may be interpreted as the height of the line-shaped welding mark. Therefore, the teachings of Shioga with respect to the width W correspond to the claimed height direction of the welding mark.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming welding marks of Modified Lee such that the shortest dimension of the linear weld shape is between 10μm and 50μm (corresponding to the claimed height dimension) and the longer dimension (corresponding to the claimed width dimension) is greater than the shorter dimension, as taught by Shioga, with a reasonable expectation of success in providing a weld joint with suitable strength. It is obvious to one of ordinary skill in the art to use a known technique, i.e. welding line marks with known dimensions, to improve similar devices in the same way. See MPEP 2143(I)(C).
Modified Lee therefore reads on the claim limitation “wherein a ratio of the height of the line-shaped welding mark to a width of the line-shaped welding mark is less than 1” because the height is necessarily shorter than the width of the line-shaped welding mark as set forth above which results in a ratio of less than 1.

Modified Lee further discloses wherein the electrode stack with a welded electrode tab may be used as an electrode in a cable type rechargeable battery ([0088]-[0090]). Lee does not provide additional details regarding the structure of the battery. 
Guo teaches a secondary battery with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches that a secondary battery is commonly comprised of a battery core (a battery cell) assembled into a metal housing for accommodating the battery core [0004]. 
It would therefore be obvious to one of ordinary skill in the art to combine the battery of Modified Lee with a metal housing, as taught by Guo, with a reasonable expectation of success in providing a conventional secondary battery with a conventional means for protecting the battery cell. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. KSR, 550 U.S. at 416, 82 USPQ2d at 1395). See MPEP 2143(I)(A). Modified Lee therefore reads on the claim limitation, “assembling the battery cell into a housing to form the battery.”

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Shioga et al. (US 2016/0114429 A1) (provided in Information Disclosure Statement filed by Applicant on 19 May 2021) as applied to claim 1 and further in view of Matsumoto (US 2019/0173293 A1).

Regarding claim 9, Modified Lee meets the claim limitations of the battery of claim 1 as set forth above. Lee further discloses wherein the battery is a rechargeable battery with both economic and environmental advantages compared to a primary battery [0003]. Lee fails to provide additional applications of the battery.
Guo teaches a secondary battery formed with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches wherein a number of devices use electric energy as power, e.g. an electric vehicle [0003]. Furthermore, Guo teaches that products needing a large capacity as the power supply may benefit from using the secondary battery disclosed.
Matsumoto teaches that in addition to being used as power sources for vehicles, secondary batteries have been suitably used as portable power sources in mobile terminals and the like [0003].
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the battery of Modified Lee with a mobile terminal, as taught by Matsumoto, with a reasonable expectation of success in providing a source of electrical energy producing a capacity capable of supporting the mobile terminal. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. KSR, 550 U.S. at 416, 82 USPQ2d at 1395). See MPEP 2143(I)(A). Modified Lee therefore reads on the claim limitation “A portable electrical device, comprising the battery according to claim 1.”
Regarding claim 10, Modified Lee meets the claim limitations of the portable electrical device of claim 9 as set forth above. Modified Lee accordingly reads on the claim limitation “wherein the portable electrical device comprises a mobile terminal” because the device is a mobile terminal, as taught by Matsumoto.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. 
In particular, applicant argues that Modified Lee does not disclose or suggest that the ratio of the height to the width of the line-shaped welding mark is less than 1. Applicant alleges that the teachings of Shioga with respect to the depth of the molten material are used as teachings for the height, corresponding to the claimed width, of the welding line mark. However, the depth “t” of Shioga is not interpreted as the height, corresponding to the claimed width, of the welding line mark. Shioga teaches wherein each of the line-shaped welding marks have a width W, which is between 10 µm and 50 µm [0027], which is the shortest dimension of the molten mixed portion [0020]. The height, an unspecified variable of Shioga not interpreted as depth t, is thus taught to be the longer dimension of the molten mixed portion.
Additionally, the way the dimensions are measured is not claimed at present.
The newly cited Wang reference is introduced to meet the amended limitation as provided in claim 7 and in the newly added claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728